PER CURIAM.
The only question raised at the trial of this case was as to whether or not one Applebaum, who was authorized to act for defendant, and with whom the plaintiffs claim an agreement- was made to pay the rent sued for, had power to make a lease binding on the defendant, and whether or not such a lease was made. Upon these questions testimony was given from which the jury might have found in favor of the plaintiffs. It was therefore error to direct a verdict for the defendant.
Judgment reversed, and new trial granted, with costs to appellants to abide the event.